                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                       IN THE UNITED STATES DISTRICT COURT                           February 12, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                 HOUSTON DIVISION

MARY GOODEN,                                   §
                                               §
              Plaintiff,                       §
                                               §
VS.                                            §    CIVIL ACTION NO. H-19-2948
                                               §
L. KELLER MACKIE, et al.,                      §
                                               §
              Defendants,                      §

          ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       This court has reviewed the Memorandum and Recommendation of Judge Christina

Bryan signed on January 22, 2020, (Docket Entry No. 23), and made a de novo determination.

Rule 72(b), Fed. R. Civ. P.; 28 U.S.C. § 636(b)(1)(C); United States v. Wilson, 864 F.2d 1219

(5th Cir. 1989). Based on the pleadings, the record, and the applicable law, the court adopts the

Memorandum and Recommendation as this court’s Memorandum and Order. This court finds

and concludes that the defendants’ motions to dismiss were properly granted.

       Judge Bryan’s recommendation to dismiss Gooden’s claims without prejudice against

Governor Abbot, Attorney General Paxton, Andrew Cecere, and the Mackie defendants, as

improperly joined parties, is consistent with and supported by the applicable legal standards and

with the allegations in the complaint. Judge Bryan’s recommendation to dismiss with prejudice

Gooden’s claims for breach of fiduciary duty, equitable redemption, “separating the collateral

from the mortgage,” undue influence, and injunctive relief, against SPS and U.S. Bank, and

Timothy O’Brien for SPS, is consistent with and supported by the applicable legal standards and

with the allegations in the complaint. Judge Bryan’s recommendation to dismiss Gooden’s fraud

claims without prejudice, with 14 days to amend, is consistent with and supported by the
applicable legal standards and with the allegations in the complaint. The defendants’ motions to

dismiss, (Docket Entry Nos. 9, 12), is granted. The Mackie defendants’ motion to dismiss,

(Docket Entry No. 5), is denied as moot.

       One claim remains. That is the fraud claim that Judge Bryan recommended dismissing

with leave to amend. Gooden has amended. (Docket Entry No. 24). If a motion to dismiss the

amended complaint is filed, it will be covered by the referral to Judge Bryan for memorandum

and recommendation on resolution. The initial conference is reset for April 2, 2020, at 5:00

p.m.

              SIGNED on February 12, 2020, at Houston, Texas.


                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge




                                               2
